t c memo united_states tax_court nathan e lang petitioner v commissioner of internal revenue respondent docket no filed date nathan e lang pro_se michelle maniscalco for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for a failure_to_file addition_to_tax pursuant to sec_6651 of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 of dollar_figure the issues remaining to be decided relate to petitioner’s entitlement to deductions that he claimed on schedule a itemized_deductions and schedule c profit or loss from business of his return for the year in issue and whether he is liable for the failure_to_file addition_to_tax pursuant to sec_6651 and the accuracy-related_penalty pursuant to sec_6662 findings_of_fact some of the facts and certain exhibits have been stipulated the stipulations of fact are incorporated in this opinion by reference and are found accordingly at the time the petition was filed petitioner lived in woodside new york on his federal_income_tax return petitioner listed his occupation as graphics additionally petitioner is a performing artist who engages in voice-over and on-camera work 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code code in effect for the year in issue all amounts are rounded to the nearest whole dollar 2respondent determined that petitioner is liable for self- employment_tax and allowed a corresponding self-employment_tax deduction in the notice_of_deficiency the self-employment_tax and its corresponding deduction are computational and will depend on the court’s resolution of the issues discussed herein 3on petitioner’s schedule c he listed his business as theater we interpret theater to include petitioner’s voice- continued petitioner finds his voice-over and on-camera work through talent agencies nationwide normally petitioner auditions for the voice-over work by recording the proposed job on his home studio equipment and then emailing the talent agency the digital files on schedule a of his federal_income_tax return petitioner claimed unreimbursed employee_expenses of dollar_figure as miscellaneous_itemized_deductions petitioner also claimed as miscellaneous_itemized_deductions expenses for union dues of dollar_figure and tax preparation fees of dollar_figure petitioner claimed a total of dollar_figure in miscellaneous_itemized_deductions on schedule a however the total amount of petitioner’s itemized_deductions was reduced to dollar_figure by the 2-percent-of-adjusted-gross-income limitation pursuant to sec_67 in the notice_of_deficiency respondent disallowed petitioner’s claimed miscellaneous_itemized_deductions of dollar_figure on schedule c of his return petitioner claimed a deduction for meals and entertainment of dollar_figure additionally continued over and on-camera work 4on form_5278 statement - income_tax changes attached to the notice_of_deficiency respondent disallowed dollar_figure of itemized_deductions however on form 886-a explanation of items attached to the notice_of_deficiency respondent specifically disallowed the unreimbursed employee_expenses of dollar_figure 5on his return petitioner failed to apply to this amount the 50-percent limitation of sec_274 petitioner claimed on schedule c a deduction for other expenses of dollar_figure respondent denied all of petitioner’s deductions for meals and entertainment_expenses and other expenses petitioner timely filed a petition with this court opinion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 deductions are a matter of legislative grace and generally taxpayers bear the burden of proving their entitlement to the deductions claimed sec_6001 503_us_79 sec_162 permits as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be deductible ordinary and necessary expenses must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs additionally sec_212 generally allows deduction of ordinary and necessary expenses paid_or_incurred during the tax_year for the production_or_collection_of_income sec_1_212-1 income_tax regs the deduction for trade_or_business_expenses must be reasonable in amount and bear a reasonable_and_proximate_relationship to the production or collection of taxable_income id however a taxpayer may not deduct personal expenses sec_262 generally a taxpayer must keep records sufficient to establish the amounts of the items reported on his federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir we generally will not estimate a deductible expense however unless the taxpayer presents sufficient evidence to provide some basis upon which an estimate may be made 85_tc_731 sec_274 supersedes the cohan doctrine for certain categories of expenses 50_tc_823 affd per curiam 412_f2d_201 2d cir generally a deduction is disallowed for travel_expenses meals and entertainment and listed_property unless the taxpayer properly substantiates the amount of such expense the time and place of the expense the business_purpose and in the case of meals and entertainment the business relationship between the taxpayer and the persons being entertained sec_274 sec_280f includes cellular telephones as listed_property generally deductions for expenses subject_to the strict substantiation requirements of sec_274 must be disallowed in full unless the taxpayer satisfies every element of those requirements sanford v commissioner supra pincite larson v commissioner tcmemo_2008_187 sec_1_274-5t temporary income_tax regs fed reg date deductions for listed_property that is used both personally and in the taxpayer’s business are disallowed unless a taxpayer establishes the amount of business use of the property kinney v commissioner tcmemo_2008_287 olsen v commissioner tcmemo_2002_42 affd 54_fedappx_479 9th cir sec_1_274-5t temporary income_tax regs fed reg date taxpayers may substantiate their deductions by either adequate_records or sufficient evidence that corroborates the taxpayer’s own statement sec_274 to satisfy the adequate_records requirement a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use larson v commissioner supra sec_1_274-5t temporary income_tax regs fed reg date a contemporaneous log is not required but corroborative evidence used to support a taxpayer’s reconstruction of the expenditure ‘must have a high degree of probative value to elevate such statement’ to the level of credibility of a contemporaneous record larson v commissioner supra quoting sec_1_274-5t temporary income_tax regs fed reg date in the absence of adequate_records a taxpayer may alternatively establish an element of an expenditure by his own statement whether written or oral containing specific information in detail as to such element and by other corroborative evidence sufficient to establish such element larson v commissioner supra sec_1_274-5t temporary income_tax regs fed reg date however we do not estimate under the cohan doctrine expenses that are subject_to the requirements of sec_274 sanford v commissioner supra pincite larson v commissioner supra petitioner contends that the burden_of_proof regarding the substantiation of his expenses should be placed on respondent pursuant to sec_7491 sec_7491 does not alter the taxpayer’s burden_of_proof where the taxpayer has not complied with all substantiation requirements including those of sec_274 and where the taxpayer has not maintained all records required by the code sec_7491 and b see also 116_tc_438 additionally the burden_of_proof is determinative only when there is an evidentiary tie 131_tc_185 when there is an evidentiary tie we consider whether petitioner introduced credible_evidence on that issue in order to shift the burden_of_proof however most of the issues can be decided on the basis of the record in the instant case petitioner claimed deductions on schedule a for union dues of dollar_figure unreimbursed employee business_expenses of dollar_figure and tax preparation fees of dollar_figure for a total miscellaneous itemized_deduction expense of dollar_figure after the 2-percent-of-adjusted- gross-income limitation was applied pursuant to sec_67 the amount deducted was dollar_figure the total amount of dollar_figure was disallowed by respondent in the form_5278 statement - income_tax changes attached to the notice_of_deficiency however the form 886-a explanation of items attached to the notice_of_deficiency mentions only unreimbursed employee_expenses additionally at trial respondent did not dispute the deductibility of the union dues or the tax preparation fees accordingly we deem the deductibility of the union dues and the tax preparation fees conceded by respondent 6petitioner’s claimed deduction for cellular telephone expenses is subject_to the heightened substantiation requirements of sec_274 petitioner has offered limited substantiation but it does not meet the requirements of sec_274 accordingly sec_7491 does not apply to petitioner’s claim to this deduction see sec_7491 7to the extent that petitioner claimed additional tax preparation fees at trial petitioner failed to substantiate any amount above the dollar_figure that we deem conceded by respondent continued as to petitioner’s claimed unreimbursed employee business_expenses they include expenses for uniforms of dollar_figure shoes of dollar_figure uniform cleaning of dollar_figure emergency cab fares of dollar_figure professional books and catalogs of dollar_figure tuition of dollar_figure educational books and supplies of dollar_figure supplies and equipment of dollar_figure and telephone service of dollar_figure petitioner testified that the receipts he offered were for his schedule c business_expenses petitioner failed to offer testimony or documentary_evidence specifically relating to his unreimbursed employee business_expenses that he claimed on schedule a accordingly we sustain respondent’s determination denying petitioner’s deduction for unreimbursed employee business_expenses claimed on schedule a on schedule c petitioner claimed a deduction for meals of dollar_figure petitioner testified that he claimed meals expenses of continued petitioner provided a receipt for tax preparation fees from and claimed that his tax preparation fees for must have been higher however such speculative evidence is inadequate for us to make an estimate of additional tax preparation expenses beyond those conceded by respondent for tax_year see 85_tc_731 8as noted above petitioner listed his occupation on his form_1040 u s individual_income_tax_return as graphics additionally petitioner is a performing artist who engages in voice-over and on-camera work the record does not establish that petitioner was employed for purposes of the claimed expenses however even if those expenses should have been classified as schedule c expenses petitioner has failed to show that he is entitled to any deduction for them dollar_figure a day relating to a play for which he volunteered his services petitioner testified that his involvement was for the days that the play was performed december and and for hour every tuesday from september through date for rehearsals generally expenses for meals away from home must meet the heightened substantiation requirements of sec_274 however unreimbursed expenditures including expenses for meals while away from home made incident to the rendition of services to a charitable_organization may constitute a charitable_contribution_deduction sec_1_170a-1 income_tax regs petitioner failed to offer any documentary_evidence or testimony adequate to substantiate his meals expenses that relate to the play under either sec_274 or sec_1_170a-1 income_tax regs petitioner’s testimony does not prove that the expenses for meals were incurred while he was away from home or prove that his volunteer work was in service to a qualifying donee of tax-deductible contributions see sec_274 sec_1_170a-1 income_tax regs additionally petitioner failed to offer any testimony or documentary_evidence for meals expenses greater than those relating to the play accordingly we sustain 9petitioner provided an advertisement for the play in which he was involved on the advertisement the organization the 52nd street project claims to be a non-profit organization petitioner failed to prove that the 52nd street project meets the requirements of sec_170 respondent’s denial of a deduction for meals claimed on petitioner’s schedule c on schedule c petitioner also claimed a deduction for other expenses of dollar_figure expenses included in that amount are for postage of dollar_figure books and stationery of dollar_figure supplies of dollar_figure actor’s miscellaneous items of dollar_figure telephone and cellular telephones of dollar_figure studio expenses of dollar_figure and training workshops of dollar_figure petitioner contends that we can use his limited substantiation to make an estimation of his schedule c expenses pursuant to the cohan doctrine however petitioner failed to specify which of the receipts that he offered substantiate the particular expenses claimed on schedule c some of his substantiation fits neatly into the categories claimed on schedule c such as cellular telephone expenses that fit into his claimed deduction for telephone and cellular telephones while others such as expenses for trade newspapers do not fit into a specific category but could belong in multiple categories such as claimed deductions for books and stationery supplies actor’s miscellaneous expenses or studio expenses accordingly we will analyze petitioner’s substantiation by individual receipts and then determine whether any further estimation pursuant to the cohan doctrine is warranted according to petitioner’s testimony he purchased weekly and monthly trade newspapers that contained detailed industry information as well as casting calls petitioner testified that he purchased ross reports monthly for dollar_figure per issue and backstage weekly for dollar_figure per issue petitioner offered two receipts for ross reports which show a cost of dollar_figure per issue during tax_year on the basis of the foregoing we conclude that petitioner may deduct dollar_figure for ross reports magazine which we conclude is an ordinary and necessary business_expense see cohan v commissioner f 2d pincite however petitioner failed to provide evidence substantiating any payments for issues of backstage and we therefore sustain respondent’s disallowance of a deduction for that publication petitioner offered a receipt for dollar_figure for the transfer of a recorded audition from video tape to a digital video disc dvd according to petitioner’s testimony he transferred the audition to a dvd so that it could be easily viewed by producers and casting directorsdollar_figure on the basis of the foregoing we conclude that petitioner’s expenses for the video-to-dvd transfer are ordinary and necessary expenses of petitioner’s voice-over business consequently we hold that petitioner may deduct dollar_figure for the media transfer 10petitioner offered the original tape and a copy of the dvd petitioner also claimed dollar_figure per day for local transportation_expenses for the play discussed above for which he volunteered his services generally commuting expenses between the taxpayer’s residence and place of business are personal expenses and therefore are nondeductible sec_262 sec_1 b income_tax regs however taxpayers are allowed a deduction for unreimbursed transportation_expenses incident to the performance of charitable services as long as there is not a significant_element_of_personal_pleasure_recreation_or_vacation in such travel sec_170 cavalaris v commissioner tcmemo_1996_308 sec_1_170a-1 income_tax regs as proof of his eligibility for the transportation_expenses petitioner offered solely his testimony as noted above petitioner failed to prove that his services were performed for a qualified donee of tax-deductible contributions we therefore sustain respondent’s disallowance of petitioner’s transportation_expenses petitioner testified that he spent dollar_figure on the design of his internet web site petitioner offered printouts of his web site as proof of the design expenses however petitioner failed to provide any documentary_evidence showing the amount_paid or if it was paid when it was paid see vanicek v commissioner t c pincite additionally given petitioner’s overall lack of substantiation we give little credence to his testimony regarding the cost of his internet web site we therefore sustain respondent’s disallowance of petitioner’s claimed expense for internet web site design as to petitioner’s claimed expenses for cellular telephone such expenses are subject_to heightened substantiation requirements see sec_274 sec_280f petitioner’s bank statements reveal monthly charges from at t wireless and he testified that percent of his cellular telephone use was for business purposes for a total of dollar_figure however petitioner failed to provide adequate_records or other_sufficient_evidence to corroborate his claimed 40-percent business use see sec_274 sec_1_274-5t temporary income_tax regs fed reg date we conclude that petitioner has failed to meet the heightened substantiation requirements for his cellular telephone expenses and therefore sustain respondent’s determination as to those expenses as to petitioner’s landline telephone and internet service provider expenses according to petitioner’s testimony the claimed expenses were to for business purposes additionally petitioner testified that the total_amounts of landline telephone expenses and internet service provider expenses were documented through his bank statements however a review of petitioner’s bank statements reveals two separate charges from rcn listed as being for cable internet and phone services for a total of dollar_figure petitioner failed to offer any evidence of the cost of cable which would be a nondeductible personal_expense pursuant to sec_262 as opposed to his internet and telephone costs which would if anything be mixed personal and business_expenses we will not estimate a deductible expense unless the taxpayer presents sufficient evidence to provide some basis upon which an estimate may be made vanicek v commissioner supra pincite additionally any expense for basic local_telephone_service with respect to the first telephone line to a residence is treated as a nondeductible personal_expense sec_262 on the basis of the foregoing we sustain respondent’s denial of petitioner’s deduction for landline telephone expenses and internet service expenses petitioner offered pictures of his audio equipment used in his voice-over business however petitioner failed to provide testimony or documentation regarding the costs of the audio equipment accordingly we sustain respondent’s denial of a 11on date petitioner paid rcn dollar_figure and on date petitioner paid rcn dollar_figure the court has characterized internet service provider expenses as utility expenses verma v commissioner tcmemo_2001_132 strict substantiation therefore does not apply and the court may estimate a taxpayer’s deductible expenses provided that the court has a reasonable basis for making an estimate vanicek v commissioner t c pincite deduction for his audio equipmentdollar_figure see vanicek v commissioner supra pincite petitioner also claimed deductions for various classesdollar_figure according to petitioner’s testimony he attended saturday morning voice-over copy reading classes with jennifer duckworth and kevin taylor from a m to noon and saturday afternoon skill study and technique concentration classes at hb studios from p m until p m expenditures made by a taxpayer for education are deductible with certain exceptions not relevant here if the education either maintains or improves skills required by the individual in his employment or other trade_or_business or meets the express requirements of the individual’s employer or the requirements of applicable law or regulations imposed as a condition to the retention by the individual of an established employment relationship status or rate of compensation 12petitioner’s audio equipment appears to include computers and computer peripheral equipment see sec_280f such property would be listed_property subject_to the heightened substantiation requirements of sec_274 however because petitioner’s expenses for audio equipment fail to meet general substantiation requirements we need not address whether they would have met the requirements of sec_274 13petitioner testified that these receipts substantiated his expenses for performing classes and expenses however this category does not appear on petitioner’s return 14the classes do not qualify petitioner for a new trade_or_business thus deductions associated with the classes are not prohibited under sec_1_162-5 income_tax regs sec_1_162-5 income_tax regs whether education maintains or improves skills required by the taxpayer in his business is a question of fact 77_tc_1124 affd without published opinion 9th cir date joseph v commissioner tcmemo_2005_169 the fact that a taxpayer’s education is helpful to him in the performance of his duties does not establish that its cost is a deductible business_expense joseph v commissioner supra taxpayers must show that there is a direct and proximate relationship between the education expenses and the skills required in their business however a precise correlation is not necessary boser v commissioner supra pincite petitioner testified that the classes are essential to continued improvement of skills required in his business as a performing artist according to petitioner one of the requirements for artists for continuing employment is steady work with auditioning performing training and self- improvement accordingly we conclude that petitioner’s participation in the classes maintained or improved his skills additionally petitioner testified that the classes occurred weekly and that they were helpful see boser v commissioner supra pincite3 56_tc_1300 affd per curiam 487_f2d_1025 9th cir sec_1_262-1 income_tax regs expenditures are not deductible unless they qualify under sec_162 and sec_1_162-5 income_tax regs on the basis of the foregoing we conclude that petitioner’s expenses for the classes are ordinary and necessary business_expenses and petitioner should be allowed a deduction for those expenses to the extent that he has substantiated them petitioner offered receipts for the voice-over classes bearing dates from calendar_year however petitioner failed to offer any documentation that corroborates his testimony regarding the cost of the voice-over classes for the year in issue we will not estimate deductible expenses unless the taxpayer offers sufficient evidence to provide some basis upon which an estimate may be made vanicek v commissioner t c pincite accordingly we sustain respondent’s determination regarding the voice-over classes as to the classes at hb studios petitioner provided receipts totaling dollar_figure for the year in issue we conclude that these receipts and petitioner’s testimony are sufficient to substantiate a deduction of dollar_figure however the record contains no evidence of the costs of individual classes petitioner testified that he occasionally prepaid for the classes so that he would not have to pay for them in cash we will not estimate deductible expenses unless the taxpayer offers sufficient evidence to provide some basis upon which an estimate may be made id accordingly on the basis of the foregoing receipts we conclude that petitioner may deduct dollar_figure for classes at hb studios petitioner also offered receipts for various acting books purchased at drama books according to petitioner’s testimony the books were used in the voice-over classes discussed above accordingly we conclude that petitioner should be allowed to deduct dollar_figure for books purchased at drama books used in his voice- over classes as to the remaining expenses not specifically discussed above petitioner contends that we may use the limited substantiation he offered to estimate his expenses under the cohan doctrine however as discussed above petitioner failed to specify which of the receipts that he offered substantiate the particular expenses claimed on schedule c indeed petitioner failed to provide the court with any evidence as to how he arrived at the numbers he claimed as deductions on schedule c we will not estimate deductible expenses unless the taxpayer offers sufficient evidence to provide some basis upon which an estimate may be made vanicek v commissioner supra pincite accordingly we sustain respondent’s denial of deductions for other expenses claimed on schedule c beyond those specifically allowed above as to the failure_to_file addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return by the date prescribed determined with regard to any extension of time for filing the addition_to_tax i sec_5 percent of the ultimately determined tax if the failure_to_file does not exceed month with an additional percent per month for each month the failure continues up to a maximum of percent id however the failure_to_file addition_to_tax is not imposed if the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect id to prove reasonable_cause the taxpayer must show that he exercised ordinary business care and prudence but nevertheless could not file the return when it was due see 92_tc_899 respondent bears the burden of production pursuant to sec_7491 and petitioner bears the burden_of_proof see higbee v commissioner t c pincite petitioner admitted failing to file a timely return accordingly respondent has met his burden of production petitioner testified that he relied on his tax_return_preparer to timely file his return or request an extension however petitioner’s reliance on his tax_return_preparer to timely file his return is not reasonable no particular expertise is necessary to know that returns are due at prescribed times see 469_us_241 consequently we hold that petitioner is liable for the failure_to_file addition_to_tax pursuant to sec_6651 as to the substantial_understatement_penalty sec_6662 and b imposes a penalty of percent on the portion of an underpayment_of_tax attributable to a substantial_understatement of income taxdollar_figure a substantial_understatement_of_income_tax is defined as an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the tax_return or dollar_figure sec_6662 the understatement is reduced to the extent that the taxpayer has adequately disclosed his or her position and has a reasonable basis for such position or has substantial_authority for the tax treatment of the item sec_6662 the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 reliance on the advice of a professional such as an accountant id furthermore an honest misunderstanding of fact or law that is reasonable in the light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith see remy v commissioner tcmemo_1997_72 on his return petitioner reported total_tax due of dollar_figure the record establishes that the total amount of tax due from petitioner exceeds the dollar_figure reported given the deductions conceded by respondent and allowed in the instant proceeding the understatement may or may not be greater than dollar_figure if the understatement is greater than dollar_figure as determined given our holdings above respondent will have met his burden of production and petitioner will be liable for the understatement penalty unless he can show reasonable_cause reasonable basis or substantial_authority petitioner testified that he relied on the advice of his tax_return_preparer as to his claimed deductions and that his lack of substantiation was due to the loss of many of his receipts through no fault of his own while a taxpayer’s reliance on the specific advice of a tax_return_preparer may constitute reasonable_cause petitioner has failed to offer testimony or evidence regarding the qualifications of his tax_return_preparer 16we therefore order below that the decision will be entered under rule or the specific advice he relied upon see sec_1_6664-4 example income_tax regs petitioner’s general statements that he relied on his tax_return_preparer are not sufficient to prove a reasonable basis substantial_authority or reasonable_cause for his disallowed deductions sec_6662 sec_6664 petitioner testified that he lost a portion of his receipts for his claimed deductions during date however petitioner provided limited substantiation of expenses_incurred after date additionally his efforts at re-creating his expenses_incurred before date were inadequate consequently we hold that petitioner is liable for the accuracy- related penalty pursuant to sec_6662 for taxable_year if the understatement of his income_tax exceeds dollar_figure the court has considered all other arguments made by the parties and to the extent we have not addressed them herein we consider them moot irrelevant or without merit on the basis of the foregoing decision will be entered under rule
